Citation Nr: 1424445	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-32 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted.

2.  Entitlement to a compensable disability evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2013, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran has a current right knee disorder that began during active duty service or is related to some incident of service.

2.  The Veteran has been on continuous medication for hypertension and he has demonstrated diastolic blood pressure of predominantly 100 or more.





CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, a right knee disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a 10 percent disability rating, and no more, for hypertension have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Entitlement to service connection for a right knee disorder.

With regard to the Veteran's claim of entitlement to service connection for a right knee disorder, the claim was previously denied in a March 2008 rating decision, which found no evidence of treatment for, or a diagnosis of, a chronic right knee disorder in the service treatment records, no evidence of such at separation, and, 
although a Board examiner noted right knee pain due to arthritis during a November 2007 examination, x-rays were negative for arthritis.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

Nevertheless, a claim will be reopened in the event that Board material evidence is presented.  38 U.S.C.A. § 5108 (2013).  If Board material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Board material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether Board material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Board. App. 510, 513 (1992).

The Board has reviewed the evidence received since the March 2008 rating decision and has determined that Board material evidence within the meaning of 38 C.F.R. § 3.156(a) has been obtained.  Thus, the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board will now address whether service connection for a right knee disorder is warranted.

The Veteran's January 2007 service treatment records, dated only a few weeks before his separation, show he had complaints of bilateral knee pain, especially tender over the lateral collateral ligament region.  Although these records indicate that the Veteran was to have undergone an MRI, it appears that one was never performed.  The diagnosis was transient arthropathy.  Treatment reports following service have shown that he has repeatedly described the same type of pain in his right knee that he described during service.  A November 2010 x-rays of the knee showed minimal patellar femoral degenerative changes and minimal medial compartment height loss.  In December 2010, an MRI of the right knee revealed a lateral meniscus tear.  During a May 2011 examination, the clinician found that the Veteran's diagnosis in 2007 had been lateral collateral ligament sprain of the right knee.  Given the Veteran's complaints of a continuity of increasing right knee pain ever since service, the Board finds his statements to be credible.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that service connection for a right knee disorder is warranted.  38 U.S.C.A. §§ 1110,1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


B. Entitlement to a compensable disability evaluation for hypertension.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).   

VA satisfied the notification requirements of the VCAA by means of a letter dated January 2011.  VA's duty to assist has also been satisfied.  The claims file contains the Veteran's pertinent treatment records for treatment received during the course of the appeal, as well as a VA examination report dated May 2011.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  

A review of the May 2011 examination report shows that the clinician reviewed the complete claims folder, elicited from the Veteran his history of his hypertension symptomatology and its effect on his daily functioning, reviewed diagnostic test results and provided the clinical results of the evaluations.  Accordingly, the Board finds that the examination report is adequate upon which to base a decision in this case.

Further, as noted above, the appellant was afforded a Board hearing in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on such evidence and elements.  As such, the Board finds that VA complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).

Increased Rating

The Veteran was originally granted service connection for hypertension in a March 2008 rating decision, effective from February 1, 2007.  He submitted a claim for an increased rating in December 2010.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes (DCs) identify the various disabilities. See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).

The Veteran's hypertension is currently evaluated as noncompensable under 38 C.F.R. § 4.104, DC 7101.  In every instance in which the Ratings Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013). 

Under DC 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating require diastolic pressure predominantly 130 or more. 

In March 2010, hospital treatment records demonstrate that the Veteran was seen with a blood pressure reading of 140/105, and subsequently began to manifest a diastolic blood pressure of predominantly 100 or more.  Thus, the Board finds that the criteria for a 10 percent rating for hypertension have been met for the entire appellate period.  However, review of the outpatient treatment records, as well as May 2011 VA examination, reveals no findings of diastolic pressure of predominantly 110 or more, or systolic pressure that is predominantly 200 or more.  Therefore, entitlement to a rating in excess of 10 percent is not warranted.

This claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected hypertension is inadequate, as there are manifestations of the disease outside the scope of the rating criteria.  Accordingly, the Board finds that a comparison of the Veteran's hypertension with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold 
finding, there is no need to consider whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.  


ORDER

Entitlement to service connection for a right knee disorder is granted.  

A 10 percent rating for hypertension is granted, subject to the law and regulations governing the payment of VA compensation benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


